DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-9 are pending; and claims 1-3 and 5-7 are amended. Claim 1-9 are subject to examination below.

Priority
The present application, filed on 11/28/2017, is a divisional of 13/754,429, filed 01/30/2013, and claims the benefit of provisional applications No. 61/592,534, filed 01/30/2012.

Withdrawn Objections/Rejections
The previous objections to claims 3 and 5-7 are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims 2 under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “employing as a negative control a similar reaction mixture comprising the bodily fluid at a concentration similar to that of the reaction mixture and further containing an inhibitor”, the claim language “similar” (which is recited twice within the claim) is considered indefinite claim language because it is not readily clear what applicant intended to cover by the recitation “similar”. For example, while it is understood the negative control comprises an undiluted bodily fluid and inhibitor, it is not clear what falls within “concentration similar to that of the reaction mixture”. This language is not limited to a negative control having the same concentration of bodily fluid, and there is no provided standard of measure such to determine what would and would not be considered to be of “similar” concentration. It is suggested that in order to overcome the rejection, Applicant amend in order to omit the language “similar”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brocia, US Patent 7,279,297 B2 (IDS entered 05/02/2018) in view of Akireddy et al., US PG Pub No. 2011/0269975A1 and Cox et al., WO2004/094656A1.
Brocia similarly as claimed, teaches a method for detecting the level of the activity of a desired enzyme (namely CETP, the species elected by Applicant) in a bodily fluid of a subject by measuring the conversion of a substrate to product in a reaction mixture comprising undiluted bodily fluid (see abstract, col. 3, lines 56 to col. 4, line 3 and lines 20-25, col. 7, lines16-36; see especially col. 5, lines 14-24). Brocia does teach comparing the measured level to a control/standard reference sample (col. 7, lines 23-25 and lines 32-36, compared to activity in a sample from an untreated/normal subject or population, such as the same subject from the treated sample; or to a reference standard).
Brocia does demonstrate the assay using sample pre-treated with an enzyme inhibitor (an inhibitory mAb, see Figure 5, and Example 1 at col. 15, lines 30-41). However Brocia did not use Figure 5 or the sample of Figure 5 as a negative control.
Brocia differs from the claimed invention in that Brocia fails to teach employing a negative control sample that is a similar reaction comprising the bodily fluid sample at a concentration similar to that of the reaction mixture and further containing an inhibitor which is a binding or inactivating agent for the enzyme. 
However, see Akireddy et al. at para [0191] teach performing an assay for measuring enzyme activity. See at para [0191], Akireddy et al. teach performing an assay, and further 
Cox is an example in the art where a control sample is merely an aliquot of the test sample (for example Cox claim 17 and also page 13, line 4 to page 14 line 3); Cox teach a corresponding control sample is a test sample prior to treatment and/or addition of reagent, or could be negative control sample (treated sample). 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified Brocia such to have used/employed the measured sample treated with inhibitor of Brocia (see as at Brocia Figure 5), as the control sample as claimed, as an obvious matter of applying a known technique to a known method. In particular, the prior art contained the base method, namely the assay for detecting enzyme activity in an undiluted sample, as taught by Brocia. Further, the prior art contained the known technique of using either a positive and/or a negative control; put another way, it was well known in the art at the time when performing enzyme activity assay, to use a control sample that has a modulator, such as an inhibitor (Akireddy et al.). One of ordinary skill in the art would have recognized that applying the known technique of Akireddy to the base method of Brocia would have yielded a predictable result, namely would have allowed the practitioner the ability to detect the level of enzyme activity of the enzyme in the sample by comparing to a sample comprising activity that is inhibited (a sample with no enzyme activity).
Further the modification as indicated above would be an obvious matter of a simple substitution of one known assay control for another (namely using a control comprising inhibitor versus a control absent inhibitor). The prior art contained the method namely the assay for detecting enzyme activity in an undiluted sample, as taught by Brocia, which differed from the controls comprising inhibitor, as well as those without, were useable as control samples for assays measuring enzyme activity (see Akireddy teaching positive and negative controls). One of ordinary skill in the art could have substituted one known control for the other and the results of the substitution would have been predictable (namely detection of enzyme activity).
The ordinarily skilled artisan would have a reasonable expectation of success considering Akireddy teach either type of control as suitable when performing an assay for detecting enzyme activity. One would expect that so long as there is known control data comprising an expected known amount of activity or lack of activity (whether positive or negative control), detection of activity in a test sample could be made. Further, it was well known in the assay art at the time to rely on control samples that are merely a separate aliquot of the test sample, comprising or lacking assay reagent (see for example as supported by Cox).
Regarding claim 2, see Brocia teach measuring by determining transfer of label from a donor substrate to an acceptor (col. 4, lines 20-24; col. 5, lines 14-24; col. 8, lines 13-15).
Regarding claim 3, see Brocia teach label that is a fluorescent label present as a quenched state in the donor and as an unquenched state after transfer (col. 8, lines 55-63; col. 12, lines 5-7).
Regarding claim 4, see Brocia teach inhibitor that is an antibody (see col. 15, Example 1, lines 30-41).
Regarding claims 5-7, wherein the undiluted amount of sample is that wherein the bodily fluid comprises at least 50%, at least 85%, at least 90% of the reaction mixture, see Brocia (col. 4, lines 15-16; col. 5, lines 19-20; col. 7, lines 51-64).
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7,618,784 B2 in view of Brocia (US 7,279,297 B2), Akireddy and Cox et al. 
US 7,618,784 also recites a method for detecting activity level of an enzyme in a bodily fluid sample (see claim 1, the enzyme PLTP).See the patent recites a method to determine enzyme activity (CETP) in a bodily fluid sample by measuring the conversion of substrate to product in a reaction mixture (claim 1), the method comprising comparing to a standard (claim 11).
However, see US 7,618,784 fails to teach the bodily fluid sample is undiluted and fails to teach the assay comprising a negative control sample that is a similar reaction mixture comprising the bodily fluid at a concentration similar to that of the reaction mixture and further containing an inhibitor for the enzyme.
Brocia is as cited in detail previously above (see above), Brocia similarly teaching the same type of assay (see previous citations above), Brocia teaching sample that is preferably 
Akireddy et al. at para [0191] is also as cited in detail previously above (teaching enzyme activity assay, employing a control that is either a positive or negative control, see a control comprising inhibitor). 
Cox et al. is as cited in detail above teaching the use of aliquots of sample as control samples. 
It would have been obvious to have performed the method of US 7,618,784 on undiluted sample as taught by Brocia because Brocia teach this is preferable (avoid dilution effects, see as discussed above). One of ordinary skill would have a reasonable expectation of success because Brocia’s enzyme activity assay is substantially similar to that of 7,618,784. 
Additionally it would have been obvious to have modified US 7,618,784 in view of Brocia, Akireddy and Cox, in order to rely on a control that is similar reaction mixture as presently claimed for the same reasons as indicated previously above (see above analysis citing Akireddy and Cox, as the same analysis applies presently).
Regarding claim 2, US 7,618,784 similarly recites measuring by determining transfer of label from donor substrate to acceptor (see claim 1).
Regarding claim 3, see US 7,618,784 at claims 4-8.
Regarding claim 4, see the combination of the cited art above (e.g., Brocia) teaching inhibitor comprising an antibody. 

Regarding claims 8 and 9, Brocia teach the same assay technique for enzyme activity wherein the enzyme is CETP. It would have been prima facie obvious to the ordinarily skilled artisan to have modified US 7,618,784 in order to perform the assay in order to detect CETP in place of PLTP in order to determine heart disease risk factors  (Brocia). The ordinarily skilled artisan would have been motivated to detect CETP in place of PLTP as a simple substitution of one known enzyme for another. Further one would have had a reasonable expectation of success considering the similarity in the assays of US 7,618,784 and Brocia (same assay technique for enzyme activity).

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,642,065 B2 in view of Brocia (US 7,279,297 B2), Akireddy and Cox et al. 
US 7,642,065 also recites a method for detecting activity level of an enzyme in a bodily fluid sample (see claim 1, the enzyme CETP).See the patent recites a method to determine enzyme activity (CETP) in a bodily fluid sample by measuring the conversion of substrate to product in a reaction mixture (claim 1).
However, see US 7,642,065 fails to teach the bodily fluid sample is undiluted and fails to teach the assay comprising a negative control sample that is a similar reaction mixture as presently claimed.
Brocia is as cited in detail previously above (see above), Brocia similarly teaching the same type of assay (see previous citations above), Brocia teaching sample that is preferably 
Akireddy et al. at para [0191] is also as cited in detail previously above (teaching enzyme activity assay, employing a control that is either a positive or negative control, see a control comprising inhibitor). 
Cox et al. is as cited in detail above teaching the use of aliquots of sample as control samples. 
It would have been obvious to have performed the method of US 7,642,065 on undiluted sample as taught by Brocia because Brocia teach this is preferable and increases accuracy by avoiding dilution effects. One of ordinary skill would have a reasonable expectation of success because Brocia’s enzyme activity assay is substantially similar to that of 7,642,065. 
Additionally it would have been obvious to have modified US 7,642,065 in view of Brocia in order to rely on a control that is similar reaction mixture further comprising inhibitor for the reasons as indicated previously above (see above analysis citing Akireddy and Cox, as the same analysis applies presently).
Regarding claim 2, US 7,642,065similarly recites measuring by determining transfer of label from donor substrate to acceptor (see claim 1).
Regarding claim 3, see US 7,618,784 at claims 2-7.
Regarding claim 4, see the combination of the cited art above (e.g., Brocia) teaching inhibitor comprising an antibody. 

Regarding claims 8 and 9, US 7,642,065 recites CETP.  

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive for the following reasons.
	Regarding objections to the claims, see as indicated previously above, the objections are withdrawn in response to Applicant’s amendments to the claims.
	Similarly, the rejection of claim 2 under 35 U.S.C. 112(b) has been withdrawn in response to Applicant’s amendments to the claims. 
	However, see the amended grounds of rejection set forth above under 35 U.S.C. 112(b) regarding the indefinite language “similar” (claim 1). 
	Applicant argues the rejection of claims under 35 U.S.C. 103(a) (remarks pages 5-6). Applicant argues the Office has failed to present a prima facie case of obviousness, specifically Applicant asserts that Akireddy teaches the use of inhibitors in samples as “positive controls”, not negative controls (remarks page 6).
	However, this argument is not persuasive, the cited art addresses using both positive and negative control samples. The control comprising inhibitor in the case of Akireddy is referred to by Akireddy as a “positive” control because the method of Akireddy is for measuring activity that is inhibited (an inhibition study, see para [0191]), therefore the control containing inhibitor is a control expected to show the expected result of the assay. The rejection is not relying on Akireddy as anticipating the claimed invention, rather the base method is disclosed by Brocia, 
	Regarding the rejections of claims on the ground of nonstatutory double patenting over US 7,618,784 and US 7,642,065, Applicant references the same arguments as set forth above under 35 U.S.C. 103 (remarks pages 7-8, namely that Akireddy is teaching a positive control, not a negative control). However, this argument is not persuasive for the reasons as discussed in detail previously above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641